DETAILED ACTION/EXAMINER’S COMMENTS
This action is responsive to the application No. 16/685,959 filed on November 15, 2019.

Notice of Pre-AIA  or AIA  Status 

The present application is being examined under the pre-AIA  first to invent provisions.

Acknowledgment
The communication filed on 11/23/2021, responding to the Office action mailed on 08/23/2021, has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 13-21 and newly added claims 22-26.

Allowable Subject Matter
Claims 13-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record Sugiura (US 2015/0255498), Hirigoyen (US 2012/0153127), Lee (US 2019/0148457), and Holtzclaw (US 2008/0117661) disclose most aspects of the claimed invention.  However, regarding claim 13, they do not disclose that “the active pixel further includes a color filter disposed over the substrate and configured to selectively allow a light signal having a specific wavelength to pass through, wherein the first transparent electrode layer is disposed between the substrate and the color filter, and wherein each of the first transparent electrode layer and the second transparent electrode layer causes electron holes to be accumulated and fixed in the substrate”.
Regarding claim 21, the prior art of record does not disclose that “each of the active pixel and the optical black pixel includes a photodiode disposed in a substrate, wherein the active pixel further includes a color filter disposed over the substrate and configured to selectively allow a light signal having a specific wavelength to pass through, wherein the first transparent electrode layer is disposed between the substrate and the color filter, and wherein each of the first transparent electrode layer and the second transparent electrode layer causes electron holes to be accumulated and fixed in the substrate”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/Nelson Garces/
Primary Examiner, Art Unit 2814